Title: To James Madison from William C. C. Claiborne, 8 November 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 8 November 1805, New Orleans. “I enclose you a copy of the answer which the House of Representatives have returned to my address, You will perceive that it is respectful and friendly. I am happy to find that nothing of party spirit has yet been manifested, and I indulge a hope that the Members generally will pursue a conduct which will be approved.
          “Believing that a declaration of the devotion of the House of Representatives of this Territory to the interest of the United States, would, at this particular crises, produce a happy political effect, I shall endeavor to bring it about; but at present I cannot say how far my wishes may be gratified. I am however impressed with an opinion that the Creoles of the Country are, for the most part, well disposed—and several influential natives of France, who are here, seem fully to appreciate the merits of the American Government.”
        